911 F.2d 1124
66 A.F.T.R.2d (RIA) 90-5637, 90-2 USTC  P 50,507
Jeffrey E. GRIFFIN and Barbara B. Griffin, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee,
No. 89-4789.
United States Court of Appeals,Fifth Circuit.
Sept. 19, 1990.

Thomas W. Tucker, New Orleans, La., for, petitioners-appellants.
Peter K. Scott, Acting Chief Counsel, I.R.S., Steven W. Parks, Teresa E. McLaughlin, Ann B. Durney, Gary R. Allen, Chief, Appellate Sec., and William S. Rose, Jr., Asst. Atty. Gen., Dept. of Justice, Tax Div., Washington, D.C., for respondent-appellee.
Appeal from the decision of the United States Tax Court.
Before GARZA, JOLLY, and JONES, Circuit Judges.
PER CURIAM:


1
This court is persuaded that the Tax Court did not clearly err in computing the value of the conservation servitude created by the taxpayers in this case.  The Tax Court appears to have rendered its decision in Dorsey, 1990 CCH Tax Rpts. 592 (5/17/90), based upon its independent evaluation of the evidence and expert opinions presented at trial, which differed from the evidence and expert opinions in this case.  We cannot say whether the court's approach in Dorsey or in Griffin yielded superior results or whether either approach is "wrong", given the inexactitude of the art of real estate appraisal.


2
The judgment of the Tax Court is AFFIRMED.